Matter of Martello (2015 NY Slip Op 04323)





Matter of Martello


2015 NY Slip Op 04323


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


2004-10811

[*1]In the Matter of Joseph T. Martello, admitted as Joseph Thomas Martello, a disbarred attorney. 	ON  MOTION FOR REINSTATEMENT


(Attorney Registration No. 2640878)
 

DECISION & ORDER
Motion by Joseph T. Martello for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Martello was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1995, under the name Joseph Thomas Martello. By opinion and order of this Court dated May 9, 2005, Mr. Martello was disbarred, upon his resignation, and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Martello, 18 AD3d 131). By decision and order on motion of this Court dated November 19, 2013, Mr. Martello's motion for reinstatement was held in abeyance, and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Joseph Thomas Martello is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Joseph Thomas Martello to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court